               Case 1:19-mc-91234 Document 1 Filed 05/30/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                         )
                                                 )
                v.                               )       M.B.D. Case No.
                                                 )
FERNANDO DEOLIVEIRA,                             )
    Defendant                                    )

             JOINT MOTION FOR ENDS-OF-JUSTICE CONTINUANCE OF TIME
                 FOR FILING AN INDICTMENT OR INFORMATION, AND
                 EXCLUSION OF TIME, UNDER THE SPEEDY TRIAL ACT

        The United States of America, by and through Assistant United States Attorney Timothy E.

Moran, and the defendant through undersigned counsel, respectfully move this Court to grant a

continuance of the time within which an indictment or information must be filed, and exclude the

time period from June 5, 2019, through and including July 3, 2019, from the speedy trial clock,

pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and

5(c)(1)(A)of the Plan for Prompt Disposition of Criminal Cases for the United States District Court

for the District of Massachusetts (effective December 2008), on the ground that the ends of justice

served by granting the requested continuance and excluding these periods outweigh the best interests

of the public and the defendant in a speedy trial. The parties further ask this Court to issue the attached

proposed Order of Continuance and Excludable Delay. In support of this request, the parties state

as follows:

        1.      The parties have been engaged in preliminary discussions regarding the possible

resolution of this matter (which was initiated by a criminal complaint in United States v. Fernando

DeOliveira et al., Case No. 19-MJ-6291-MPK) that might result in a plea agreement and obviate the

need for an indictment.



                                                     1
             Case 1:19-mc-91234 Document 1 Filed 05/30/19 Page 2 of 4



       2.        The requested exclusion of time will permit defense counsel to adequately confer with

the defendant, and allow the parties to further discuss and finalize the terms of any agreement, before

the government is required to seek an indictment. Such an agreement, in conjunction with a pre-

indictment plea, may work to the defendant’s benefit and would assist the government’s ongoing

investigation.


       3.        The parties agree that, if the requested time is excluded, the government has until

July 3, 2019 to return an indictment in this case. No previous extensions have been requested.


       4.        The defendant is being held in custody on the basis of the complaint.


       5.        A proposed order is attached.


                                                       Respectfully submitted,

FERNANDO DEOLIVEIRA                                    ANDREW E. LELLING
By his attorney,                                       United States Attorney

/s/ John A. Amabile                                    By: /s/ Timothy E. Moran
JOHN A. AMABILE                                        Timothy E. Moran
Amabile & Burkly, P.C.                                 Michael J. Crowley
Counsel for Defendant                                  Assistant U.S. Attorneys


                                        Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and paper copies will
be sent to those indicated as non-registered participants.

                                                 By:   /s/ Timothy E. Moran
                                                       Timothy E. Moran
                                                       Assistant U.S. Attorney
Date: May 30, 2019



                                                   2
             Case 1:19-mc-91234 Document 1 Filed 05/30/19 Page 3 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
                 v.                             )     M.B.D. Case No.
                                                )
FERNANDO DEOLIVEIRA,                            )
    Defendant                                   )


                 ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

       Upon consideration of the parties’ joint motion seeking an order of continuance and

excludable delay, the Court finds as follows:

       1.        The parties have been engaged in preliminary discussions regarding the possible

resolution of this matter (which was initiated by a criminal complaint in United States v. Fernando

DeOliveira et al., Case No. 19-MJ-6291-MPK), which might result in a plea agreement and obviate

the need for an indictment, and the requested continuance of the time in which an indictment or

information must be filed will permit defense counsel to adequately confer with the defendant and

allow the parties to further discuss and finalize the terms of any agreement, before the government

is required to seek an indictment or information. Such an agreement, in conjunction with a pre-

indictment plea, may work to the defendant’s benefit or assist the government’s ongoing

investigation.

       3.        Accordingly, the ends of justice served by granting the requested continuance, and

excluding the time period from June 5, 2019 through and including July 3, 2019 from the speedy trial

clock, outweigh the best interests of the public and the defendant in a speedy trial pursuant to the

Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the Plan

for Prompt Disposition of Criminal Cases for the United States District Court for the District of

Massachusetts (effective December 2008).
             Case 1:19-mc-91234 Document 1 Filed 05/30/19 Page 4 of 4



        Accordingly, the Court hereby grants the parties’ joint motion and ORDERS that, pursuant to

the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the Plan

for Prompt Disposition of Criminal Cases, (1) the date on which an indictment or information must be

filed is continued to July 3, 2019; and (2) the period from June 5, 2019 through and including July 3,

2019 is excluded from the speedy trial clock and from the time within which an indictment or

information must be filed.

                                       _________________________________________

                                       UNITED STATES DISTRICT COURT JUDGE

DATE:




                                                  2
